UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7700



MICHAEL RAY WILLIAMS,

                                              Plaintiff - Appellant,

          versus


THEODIS BECK, Secretary of Corrections; BOYD
BENNETT, Director of Prisons; JOHN AND JANE
DOES, Utilization Review Board; CURTIS BOWE,
P.A.; MARVIN L. POLK; PAULA SMITH,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CA-03-708-5-FL)


Submitted: February 19, 2004              Decided:   February 26, 2004



Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Ray Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Ray Williams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).       We have reviewed the record and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.     See Williams v. Beck, No. CA-03-708-5-FL

(E.D.N.C. Oct. 1, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -